      Case 1:18-cv-10364-LGS-SDA Document 555 Filed 10/06/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                                                                                      10/6/2020
                                                         x

 ALLIANZ GLOBAL INVESTORS GMBH, et al.,

                                     Plaintiffs,
                                                               18 Civ. 10364 (LGS) (SDA)
                            v.

 BANK OF AMERICA CORPORATION, et al.,

                                     Defendants.
                                                         x



            [PROPOSED] ORDER COMPELLING SOCIÉTÉ GÉNÉRALE TO
             IDENTIFY THE EMPLOYEE DISCUSSED AT AUGUST 31, 2020
                               CONFERENCE

               WHEREAS, Plaintiffs served certain requests for production of documents on

Société Générale (“SG”) seeking, among other things, information concerning “any termination,

resignation, retirement . . . or suspension of any individual,” and subsequently sought the identity

of any “employees who were suspended, terminated, or resigned in connection with the FX

investigations” (the “Request”);

               WHEREAS, SG objected to the Request on various grounds, including on the

grounds that it seeks information “subject to confidentiality or non-disclosure agreements,” and

“information that is subject to . . . data privacy, confidentiality, blocking or channeling statutes, or

other laws that limit or prohibit the transfer” of such information;

               WHEREAS, on August 31, 2020, this Court ordered SG to meet and confer with

Plaintiffs about providing the identity of a specific “individual employed by [SG] who was

suspended, fired or forced to resign in connection with regulatory or internal investigations relating

to conduct alleged in the TAC” (the “Employee”) (ECF No. 510, ¶ 3); and
     Case 1:18-cv-10364-LGS-SDA Document 555 Filed 10/06/20 Page 2 of 2




            WHEREAS, SG and Plaintiffs have met and conferred, and have consented to this

Order.

            ACCORDINGLY, THE COURT HEREBY ORDERS THAT:

            (1)   SG shall disclose to Plaintiffs the identity of the Employee.

            (2)   The information disclosed pursuant to this Order shall be treated as Highly

                  Confidential under the April 27, 2020 Stipulation and Amended Order of

                  Confidentiality (ECF No. 388).

            (3)   Any unresolved disputes between SG and Plaintiffs regarding this Order

                  shall be determined exclusively by this Court.

            (4)   Neither this Order nor the disclosure of information concerning the

                  Employee shall constitute or operate as a waiver of any argument, position,

                  objection, allegation or claim or defense of any party in the above-captioned

                  action, including any objections as to relevance, materiality, authenticity,

                  admissibility, or of the attorney-client privilege, the work product doctrine,

                  or any other privileges, rights, protections or prohibitions that may apply

                  under the laws of France, the United States, or the State of New York.


Dated: New York, NY
       October 6,
___________________, 2020

                                                 SO ORDERED

                                                 ____________________________________
                                                 Stewart D. Aaron
                                                 UNITED STATES MAGISTRATE JUDGE




                                            2
